UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6067


RODERICK JOHNSON,

                    Plaintiff - Appellant,

             v.

DENISE MORGAN, Warden; S. HARE,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Catherine C. Blake, District Judge. (1:18-cv-00078-CCB)


Submitted: April 8, 2019                                          Decided: April 11, 2019


Before GREGORY, Chief Judge, AGEE, Circuit Judge, and SHEDD, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Roderick Johnson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Roderick Johnson appeals the district court’s order denying relief on his 42 U.S.C.

§ 1983 (2012) complaint. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Johnson v. Morgan,

No. 1:18-cv-00078-CCB (D. Md. filed Nov. 13, 2018 & entered Nov. 14, 2018). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                            AFFIRMED




                                           2